United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Louisville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0231
Issued: July 21, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 11, 2014 appellant, through counsel, filed a timely appeal from an
August 6, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to reduce appellant’s compensation
based on its determination that the constructed position of a night auditor represented her wageearning capacity effective March 5, 2014.
FACTUAL HISTORY
On December 19, 2011 appellant, then a 27-year-old casual clerk, was injured when an
all-purpose container fell on her at work. She fell on her right side and rolled onto her back,
1

5 U.S.C. § 8101 et seq.

where she was pinned by a heavy equipment cage. Appellant returned to limited-duty work. Her
casual term ended on January 13, 2012. On March 5, 2012 OWCP accepted the claim for
contusion of the right elbow and shoulder. On July 31, 2012 it expanded the claim to include
cervical strain, thoracic strain, and lumbar strain. On September 5, 2012 appellant underwent a
left L5-S1 laminectomy/discectomy. On November 9, 2012 she began receiving total disability
compensation on the periodic rolls.
On December 14, 2012 OWCP referred appellant for a second opinion to Dr. Stanley W.
Collis, a Board-certified orthopedic surgeon, to determine the extent of work-related conditions
and her work ability.
In a February 5, 2013 report, Dr. Collis described appellant’s history and provided results
on examination. Appellant complained of pain in the lower back and right shoulder. She did not
complain of neck pain but Dr. Collis obtained neck x-rays because he noticed that the original
x-rays following the injury of the neck indicated a reversal of the cervical curvature. Dr. Collis
explained that at this time there is no reversal and a minimal decrease of the cervical curvature
only. He diagnosed postlaminectomy and disc removal of L5-SI on the left and minimal
traumatic synovitis of the right shoulder. Dr. Collis opined that the cervical strain had resolved.
Appellant did not complain of any problem in the thoracic area and he concluded that the
thoracic strain had resolved. Dr. Collis further determined that the right elbow contusion had
completely resolved as she had no complaints in that area. He explained that appellant continued
to have some right shoulder discomfort due to the contusion. Dr. Collis opined that her lumbar
strain and herniated disc had resolved but that she still had some back problems due to the
surgery for the disc protrusion of L5-S1. He opined that appellant continued with some residual
pain in the back off and on due to the surgery and the herniation. Dr. Collis determined that she
had not reached maximum medical improvement and that, generally, she would need about 10
months after surgery to reach maximum medical improvement. He explained that appellant was
not able to do all the activities that she was doing prior to the date of injury but noted that she
was not totally disabled.
Dr. Collis advised that appellant could work with restrictions with regard to her back. He
provided restrictions to include avoiding excessive bending and lifting over 20 pounds until
about May 15, 2013. Dr. Collis opined that at that point, appellant could return to her regular
work. He also indicated that she would have difficulty performing activities that required lifting
or working above right shoulder level with the right arm. Dr. Collis noted that appellant was
progressing satisfactorily with her back. He recommended that she keep using her back, but
abstain from excessive bending and lifting over 20 pounds until about May 2013. Dr. Collis also
recommended that appellant try to avoid working or lifting above shoulder level. He explained
that, if she had to do that, she “ought to use a ladder or some platform.” Dr. Collis completed a
work capacity form.
In a February 20, 2013 letter, OWCP requested that appellant’s treating physician,
Dr. William Ante, a Board-certified internist, review the report of Dr. Collis and comment on
whether he concurred with his findings related to ongoing residuals and work restrictions.
In a February 28, 2013 report, Dr. Ante advised that appellant had not reached maximum
medical improvement. He concurred with Dr. Collis with regard to appellant not being totally

2

disabled for work and recommended restrictions of no repetitive bending, no lifting over 20
pounds, and no overhead work. Dr. Ante noted that he did not necessarily believe the time frame
for maximum medical improvement would be May. He continued to treat appellant and
recommended physical therapy and restrictions.
OWCP referred the claim to vocational rehabilitation services. On April 2, 2013 the
vocational rehabilitation counselor noted meeting with appellant and discussed her experience
and education, which included a high school diploma and some college. Appellant was one year
away from achieving a medical assistant certificate, and being one semester away from a twoyear criminal justice degree. Additionally, the vocational rehabilitation counselor indicated that
she had previously worked as a night auditor and desk clerk at a hotel/motel. He determined that
appellant should adopt a goal of employment as a night auditor and a desk clerk for hotel/motels.
The night auditor position Department of Labor’s Dictionary of Occupational Titles
(DOT) No. 210.382-054, was classified as a sedentary light position. The duties included
verifying and balancing entries and records of financial transactions reported by various hotel
departments during day, using basic math skills, such as adding, bookkeeping, and calculating
machines. It was noted that appellant might perform the duties of a hotel clerk. DOT
No. 238.367-038 in smaller establishments. The duties of that position included compiling and
maintaining records, recording data, performing performance reviews or evaluations, processing
employment applications, assisting in other employment activities, preparing reports using
typewriter or computer, and administer and score aptitude, personality, and interest tests. The
physical requirements were described as light and included lifting up to 20 pounds, rare stooping,
occasional balancing, crouching, reaching, frequent handling, occasional fingering and feeling,
and frequent talking and hearing. No climbing, kneeling, or crawling was required.
On May 6, 2013 the vocational rehabilitation counselor found that appellant met the
specific vocational preparation for the night clerk/auditor position. He listed the average weekly
earnings of a night clerk/auditor as $400.00 a week based wage data from the state of Indiana,
determined that appellant was educationally qualified for the job, and found that the position was
available in sufficient numbers on a full-time basis in appellant’s commuting area based on her
placement service, labor market research, and the state employment service. In a June 27, 2013
status report, the vocational rehabilitation counselor noted that the vocational rehabilitation plan
was approved and the job search would proceed.
In a letter dated June 27, 2013, OWCP advised appellant that the vocational rehabilitation
counselor had found her able to work as a night auditor. Appellant was informed that the
selected position was suitable to her restrictions and that she would receive 90 days of placement
assistance to help her locate such a position. OWCP noted that based on the vocational
rehabilitation counselor’s evaluation and a survey of the local labor market, appellant had or
would have had a wage-earning capacity of up to $400.00 a week. Appellant was notified that,
at the end of the rehabilitation program, her compensation would likely be reduced, whether she
was actually employed or not.
In a November 21, 2013 report, Dr. Ante noted that an October 29, 2013 functional
capacity evaluation (FCE) supported appellant’s ability to perform medium physical demand
work including lifting/pushing/pulling up to 30 pounds, occasional walking, stairs, balancing,

3

bending, stooping, crouching, squatting, twisting, and work above the shoulder and at level. He
also indicated that appellant was capable of frequent sitting, standing, and finger grasping along
with prolonged neck position, fine finger manipulation, light grasping, pinching, and reaching
forward. Dr. Ante advised that she reached maximum medical improvement.
On December 11, 2013 the vocational rehabilitation counselor concluded placement
services on behalf of appellant. It was noted that appellant had been provided with 90 days, plus
an additional 70 plus days of placement assistance, but did not obtain employment. The
vocational rehabilitation noted that the position of night auditor at the rate of $400 a week was
performed in sufficient numbers within the commuting area to make it reasonably available.
In a December 17, 2013 telephone call memorandum, OWCP confirmed that the current
hourly rate for a casual mail handler at level 7 was $12.00 a hour and had not changed since the
date of injury.
On January 21, 2014 OWCP proposed to reduce appellant’s wage-loss compensation
because the medical and factual evidence of record established that she had the capacity to earn
the wages of a night auditor, DOT No. 210.382-054. The physical requirements of the night
auditor were described as light work with lifting up to 20 pounds, occasional balancing,
crouching, reaching, fingering, and feeling with frequent handling and hearing/seeing. It was
noted that the physical requirements did not exceed the work restrictions provided by Dr. Collis
in his February 5, 2013 report, and Dr. Ante in his November 21, 2013 report. OWCP noted that
appellant’s wage-earning capacity was less than the current rate of pay of the job she held when
injured and they proposed to reduce her wage loss to $386.00 every four weeks. Appellant was
provided 30 days to submit additional evidence or argument in support of any objection to the
proposed reduction.
In a memorandum of telephone call dated January 27, 2014, appellant discussed the
proposed reductions and related that she had never been informed that her compensation would
be reduced. However, OWCP explained that the June 2013 letter clearly explained the process.
Appellant was given an additional 30 days to submit any arguments.
In a letter dated February 19, 2014, appellant disagreed with OWCP’s proposal to reduce
her compensation. She indicated that despite six months of vocational rehabilitation, she was
unable to find a job. Appellant stated that the proposed job of night auditor was not available in
her area. She indicated that her vocational rehabilitation counselor’s business address was an
empty cornfield in Illinois and they were not even looking at the night auditor position during her
vocational rehabilitation. Appellant argued that the night auditor duties were outside her
restrictions. She noted that she previously worked a night audit or position at a hotel and she
was required to help guests with their luggage and to deliver packages to guest rooms. Appellant
also questioned the wage of a night auditor.
In a March 5, 2014 decision, OWCP reduced appellant’s compensation benefits effective
that date, based upon her ability to earn wages in the constructed position of night auditor. Using
the formula in Albert C. Shadrick,2 it noted that appellant’s salary on the date her disability
2

5 ECAB 376 (1953).

4

began, on December 19, 2011, was $527.55 a week and the current adjusted pay rate for her job
on the date of injury was the same as of January 15, 2014. Appellant was found currently
capable of earning $400.00 a week, the pay rate of a night auditor.3 OWCP determined that she
had a 76 percent wage-earning capacity, which resulted in an adjusted wage-earning capacity of
$400.85 a week. This yielded a new compensation rate equal to $392.00 every four weeks.
By letter dated May 12, 2014, counsel requested reconsideration. He argued that the
Department of Labor’s Dictionary of Occupational Titles was outdated, no longer used, and had
not been updated for many years. Counsel argued that the failure to update the Department of
Labor’s Dictionary of Occupational Titles was being used as a basis to deny claimants their basic
rights and that reliance upon a defunct and outdated publication meant the injured workers were
having their compensation payments reduced based on a fiction. Additionally, he argued that the
Department of Labor’s Dictionary of Occupational Titles was no longer relevant and had been
replaced by the Occupational Information Network (O*Net). Counsel argued that the decision to
reduce her compensation should be vacated. OWCP also received a copy of the October 29,
2013 FCE and physical therapy notes.
By decision dated August 6, 2014, OWCP denied modification of the March 5, 2014
decision.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.4
Section 8115(a) of FECA,5 provides in determining compensation for partial disability,
the wage-earning capacity of an employee is determined by his or her actual earnings if his or
her actual earnings fairly and reasonably represent his or her wage-earning capacity. Generally,
wages actually earned are the best measure of a wage-earning capacity and in the absence of
evidence showing they do not fairly and reasonably represent the injured employee’s wageearning capacity, must be accepted as such measure.6 If the actual earnings do not fairly and
reasonably represent wage-earning capacity, or if the employee has no actual earnings, his or her
wage-earning capacity is determined with due regard to the nature of her injury, her degree of
physical impairment, her usual employment, her age, her qualifications for other employment,
the availability of suitable employment and other factors and circumstances which may affect her
wage-earning capacity in his disabled condition.7 Wage-earning capacity is a measure of the
employee’s ability to earn wages in the open labor market under normal employment
3

OWCP also noted that appellant had prior experience as a front desk clerk and night auditor in the hotel
industry.
4

Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M. Gardner, 36 ECAB 238, 241 (1984).

5

5 U.S.C. § 8115.

6

Hubert F. Myatt, 32 ECAB 1994 (1981); Lee R. Sires, 23 ECAB 12 (1971).

7

See Pope D. Cox, 39 ECAB 143, 148 (1988); 5 U.S.C. § 8115(a).

5

conditions.8 The job selected for determining wage-earning capacity must be a job reasonably
available in the general labor market in the commuting area in which the employee lives.9 In
determining an employee’s wage-earning capacity, OWCP may not select a makeshift or odd lot
position or one not reasonably available on the open labor market.10
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by OWCP or to an OWCP wage-earning capacity specialist for selection of a position, listed in
the Department of Labor’s Dictionary of Occupational Titles or otherwise available in the open
labor market, that fits that employee’s capabilities with regard to physical limitation, education,
age, and prior experience. Once this selection is made, a determination of wage rate and
availability in the open labor market should be made through contact with the state employment
service or other applicable service.11 Finally, application of the principles set forth in Albert C.
Shadrick will result in the percentage of the employee’s loss of wage-earning capacity.12
ANALYSIS
OWCP accepted appellant’s claim for contusion of the right elbow and shoulder. On
July 31, 2012 it expanded the claim to include cervical strain, thoracic strain, and lumbar strain.
Appellant received compensation and medical benefits. On September 5, 2012 she underwent
lumbar surgery consisting of a left L5-S1 laminectomy/discectomy, and she was placed on the
periodic rolls on November 9, 2012.
On February 5, 2013 Dr. Collis, the second opinion physician, found that appellant was
no longer totally disabled and could work full-time subject to work restrictions. He provided
restrictions to include avoiding excessive bending of her back and no lifting over 20 pounds until
about May 15, 2013.
On February 28, 2013 Dr. Ante concurred with Dr. Collis and
recommended similar restrictions of no repetitive bending, no lifting over 20 pounds, and no
overhead work.
The vocational rehabilitation counselor determined that appellant was able to perform the
position of a night auditor. He noted her education, advised that she had prior experience as a
night auditor and hotel clerk, and determined that the position was available in sufficient
numbers so as to make it reasonably available within appellant’s commuting area. The position
was sedentary/light. The physical requirements were described as light and included lifting up to
20 pounds, rare stooping, occasional balancing, crouching, reaching, frequent handling,
occasional fingering and feeling, and frequent talking and hearing. No climbing, kneeling, or
crawling was required. The Board notes that both the second opinion physician, Dr. Collis, and
8

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

9

Id.

10

Steven M. Gourley, 39 ECAB 413 (1988); William H. Goff, 35 ECAB 581 (1984).

11

Karen L. Lonon-Jones, 50 ECAB 293, 297 (1999).

12

Id. See Shadrick, 5 ECAB 376 (1953).

6

the treating physician, Dr. Ante, confirmed that appellant could work in the light/sedentary
physical demand category. The Board finds that OWCP properly determined this position met
appellant’s physical restrictions
The vocational rehabilitation counselor noted the duties of a night auditor and explained
that appellant had a high school education and some college coursework and prior experience in
this type of position. The Board finds that OWCP properly found that appellant was vocationally
capable of performing the night auditor position and that the position was reasonably available in
her commuting area at an average wage of $400.00 a week. The Board finds that it considered
the proper factors, such as availability of suitable employment and appellant’s physical
limitations, usual employment, age and employment qualifications, in determining that the
position of night auditor represented her wage-earning capacity.13 Therefore, OWCP properly
reduced her compensation effective March 5, 2014 based on her capacity to earn wages as a
night auditor.
Appellant argued in a letter dated February 19, 2014, that, despite six months of
vocational rehabilitation, she was unable to find a job. She indicated that the proposed jobs of
night auditor were not available in her area. Appellant indicated that her vocational
rehabilitation counselor’s business address was an empty cornfield in Illinois and they were not
even looking at the night auditor positions during her vocational rehabilitation. She argued that
night auditor duties were outside her restrictions. Appellant noted that she had previously
worked a night auditor position at a hotel and was required to carry luggage and packages to
guest rooms. She also questioned the wage of a night auditor. Appellant requested that the
proposed reduction of compensation be vacated and that she be approved for appropriate
compensation. The Board, as noted above, finds that the night auditor position comported with
her restrictions. Regarding her arguments about availability of jobs, the counselor is an expert in
the field of vocational rehabilitation; OWCP may rely on his or her opinion as to whether the job
is reasonably available and vocationally suitable.14 The fact that appellant was unable to secure a
position does not mean that the position is not reasonably available to him in the open labor
market.15
Counsel argued on reconsideration and on appeal that the Department of Labor’s
Dictionary of Occupational Titles was obsolete and no longer described positions performed in
the current labor market. However, despite the criticism of the Department of Labor’s
Dictionary of Occupational Titles, the dispositive question is whether the selected position met
appellant’s requirements and was reasonable available to appellant.16 The position met
appellant’s physical limitation and was reasonably available in her commuting area. Counsel has
not failed to provide a compelling argument that the night auditor position was not appropriate.
13

James M. Frasher, 53 ECAB 794 (2002).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity Based on a
Constructed Position, Chapter 2.816.6(b) (June 2013).
See also B.H., Docket No. 13-583 (issued
September 10, 2013).
15

Lawrence D. Price, 54 ECAB 590 (2003).

16

Federal (FECA) Procedure Manual, supra note 14. See M.B., Docket No. 15-76 (issued March 9, 2015).

7

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to reduce appellant’s compensation,
based on its determination that the constructed position of a night auditor represented her wageearning capacity effective March 5, 2014.
ORDER
IT IS HEREBY ORDERED THAT the August 6, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 21, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

